Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 8/18/2021. As per the claims filed 11/10/2020:
 
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 9, 17 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 7-9, 12, 15-16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Wang et al (US PG Pub No. 2019/0205368; Published: 07/04/2019)(hereinafter: Wang) in view of Brian Grassadonia (US PG Pub No. 2019/0378112; Filed: 12/12/19)(hereinafter: Grassadonia).


Claim 1:
As per independent claim 1, Wang discloses a system for generating customized data input options using machine learning techniques, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
electronically receive, from a computing device of a user, an input query [[0026-0028] input received from user interacting with the electronic form]. 
retrieve, from a database associated with an entity, information associated with the user [[0046-0048] personalized database associated with the system includes information about the user, including user log of previous interactions, personal information about the user, user preferences, etc.] 
generate one or more customized autocomplete options for the input query based on at least the information associated with the user and the resource distribution profile of the user[[0044] The personalized suggestion engine may generate the suggestion query result based on searching for data stored in the personalized database that the personalized suggestion engine  determines is more likely to be a value that the user would input for the particular field] and 
transmit control signals configured to cause the computing device of the user to display the one or more customized autocomplete options to the user [[0056] providing the value for output as a suggestion of input for the particular field…For example, the suggestion provider may receive the suggested values of “Jane Doe” and “John Doe” from the personalized suggestion server and then display “Jane Doe” and “John Doe” as different selectable options in a graphical panel proximate to the selected field.].
Wang discloses a personalized database containing user information including previous interactions, etc. Wang failed to specifically disclose determine a resource distribution profile of the user, wherein the resource distribution profile comprises one or more resource transfers executed by the user.
Grassadonia, in the same field of using user information to provide input suggestions discloses this limitation in that [claim 3, determine suggested transfers of funds form a first financial account to a second financial account based on a transaction history of the user, presenting indication of the suggested transfers of funds in the user interface].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the autocomplete teachings of Wang to determine a resource distribution profile of the user, wherein the resource distribution profile comprises one or more resource transfers executed by the user as disclosed by Grassadonia. The motivation for doing so would have been providing a more accurate, real-tie accounting information, allowing more control over transactions (Grassadonia, [0021]).

Claim 4:
As per claim 4, which depends on claim 1, Wang, and Grassadonia disclose wherein the at least one processing device is further configured to: generate one or more complete input queries based on at least the input query and the one or more customized autocomplete options. Wang, [[0041] a complete input query based on the initial input and a customized autocomplete option is generated. The field is automatically populated]. 
determine one or more solutions to the one or more complete input queries. Wang, [[0046-0047] one or more solutions to the input queries is determined based on the entered input query and the user information.]. 
determine one or more unique solutions from the one or more solutions. Wang, [[0047] one or more valid solutions is determined based on the entered query and the user information, i.e. determining a value to suggest based on the already input query, determining a valid date to suggest to the user.] and 
transmit control signals configured to cause the computing device of the user to display the one or more customized autocomplete options associated with the one or more unique solutions to the user. Wang, [[0056] customized autocomplete options displayed to the user].

Claim 7:
As per claim 7, which depends on claim 1, Wang and Grassadonia disclose wherein the at least one processing device is further configured to: provide a proprietary mobile application associated with the entity for installation on the computing device of the user; and electronically receive, via the proprietary mobile application, the input query. Grassadonia, [[0094] system application can be a mobile application installed on a mobile device].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the application of Wang to provide a proprietary mobile application associated with the entity for installation on the computing device of the user; and electronically receive, via the proprietary mobile application, the input query as disclosed by Grassadonia. The motivation for doing so would have been providing the application as a native mobile application, allowing the application to run more efficiently by taking maximum advantage of the mobile device hardware.

Claim 8:
As per claim 8, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally Wang and Grassadonia disclose wherein the at least one processing device is further configured to: determine that the input query is associated with an execution of one or more resource transfers. Grassadonia, [claims 1-3 determining input associated with transfer of funds from one account to another]; determine one or more recipients for the user to execute the one or more resource transfers based on determining that the input query is associated with the execution of the one or more resource transfers. Grassadonia, [[claims 2-3] determining one or more financial accounts based on transaction history of the user]; and transmit control signals configured to cause the computing device of the user to display the one or more recipients for the user. Grassadonia,  [[claim 3] presenting an indication to the users that includes one or more of the suggested transfer of funds].


Claim 9:
As per independent claim 9, it discloses a computer-program product comprising a non-transitory computer-readable medium comprising code that that cause an apparatus to execute the steps of claim 1, therefore, it is rejected under the same rationale as claim 1 above.

Claim 12:
	As per claim 12, it is rejected under the same rationale as claim 4 above.

Claim 15:
	As per claim 15, it is rejected under the same rationale as claim 7 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 8 above.

Claim 17:
	As per independent claim 17, it recites the method performed by the apparatus of  claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 20:
	As per claim 20, it is rejected under the same rationale as claim 4 above.



Claims 2-3, 10-11, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Grassadonia in view of John R. Flora et al (US PG Pub No. 20060218088; Published: 09/28/2006)(hereinafter: Flora). 

Claim 2:
As per claim 2, which depends on claim 1, Wang and Grassadonia disclose displaying autosuggest options to the user but failed to specifically disclose wherein the at least one processing device is further configured to: determine one or more resource types associated with the one or more customized autocomplete options; tag the one or more customized autocomplete options with the one or more resource types corresponding to the one or more customized autocomplete options.
Flora, in the same field of autofill results based on user input discloses these limitations in that [[0041] the user can define a category (tag) for a corresponding autocomplete option, in essence tagging the option with a resource type. See figures 1c-1d, autocomplete options are tagged in a particular category (expense), see [0042-0043]].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the autocomplete suggestion teachings of Wang and Grassadonia to determine one or more resource types associated with the one or more customized autocomplete options and to tag the one or more customized autocomplete options with the one or more resource types corresponding to the one or more customized autocomplete options as disclosed by Flora. The motivation for doing so would have been to perform auto-fill more quickly and with fewer keystrokes than prior art methods (0009).

Claim 3:
As per claim 3, which depends on claim 2, it is rejected under the same rationale as claim 1 above. Additionally, Wang, Grassadonia and Flora disclose wherein the at least one processing device is further configured to: determine a relationship level of the user with the entity. Grassadonia, [[0048] registered users have relationship with the server once registered. User data stored in the server. claim 1, determining accounts associated with the user.]  determine one or more applicable customized autocomplete options from the one or more customized autocomplete options based on at least the relationship level of the user with the entity [claim 1, suggested autofill data dependent on the relationship level of the user with the entity. Registered users have a relationship with the entity. Customized options include account data.]; and transmit control signals configured to cause the computing device of the user to display the one or more applicable customized autocomplete options to the user [claim 3, data presented to the user via the user interface].

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 2 above.

Claim 11:
	As per claim 11, it is rejected under the same rationale as claim 3 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 2 above.

Claim 19:
	As per claim 19, it is rejected under the same rationale as claim 3 above.

Allowable Subject Matter

Claims 5-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144